Rule 424(b)(2) Registration No. 333-179826 Pricing Supplement dated July 19, 2012 (To Prospectus dated March 1, 2012 and Prospectus Supplement dated March 2, 2012) TOYOTA MOTOR CREDIT CORPORATION Medium-Term Notes, Series B - Floating Rate Capitalized terms used in this Pricing Supplement that are defined in the Prospectus Supplement shall have the meanings assigned to them in the Prospectus Supplement. CUSIP:89233P6L5 Principal Amount (in Specified Currency):$500,000,000.TMCC may increase the Principal Amount prior to the Original Issue Date but is not required to do so. Issue Price:100% Initial Trade Date:July 19, 2012 Original Issue Date:July 24, 2012 Stated Maturity Date:July 19, 2013 Initial Interest Rate:The initial interest rate will be based on three month LIBOR determined on July 20, 2012 plus the Floating Rate Spread. Interest Payment Dates:Each October 19, January 19, April 19 and July 19, beginning October 19, 2012. Net Proceeds to Issuer:$499,250,000 Agent:Toyota Financial Services Securities USA Corporation Agent’s Discount or Commission:0.15% Agent’s Capacity: [X] Agent [] Principal Calculation Agent:Deutsche Bank Trust Company Americas Interest Calculation: [X] Regular Floating Rate Note [] Inverse Floating Rate Note: Fixed Interest Rate: [] Floating Rate/Fixed Rate Note: Fixed Interest Rate: Fixed Rate Commencement Date: [] Other Floating Rate Note (See attached Addendum) Interest Rate Basis: [] CD Rate [] CMS Rate [] CMT Rate [] Commercial Paper Rate [] Eleventh District Cost of Funds Rate [] Federal Funds Rate [] Federal Funds Open Rate [X] LIBOR [] Prime Rate [] Treasury Rate [] Other (see attached Addendum) If CMS: Designated CMS Maturity Index: If CMT: Designated CMT Maturity Index: Designated CMT Reuters Page: [] T7051 [] T7052 If LIBOR: Designated LIBOR Page:Reuters Index Currency:U.S. dollars If CD Rate or LIBOR Index Maturity:3 month Floating Rate Spread (+/-):+0.08% Spread Multiplier:N/A Maximum Interest Rate:N/A Minimum Interest Rate:N/A Initial Interest Reset Date:July 24, 2012 Interest Reset Dates:Each Interest Payment Date Interest Rate Reset Period:Quarterly Interest Rate Reset Cutoff Date:N/A Interest Determination Date:The second London Banking Day preceding each Interest Reset Date Day Count Convention: [] 30/360 [X] Actual/360 [] Actual/Actual Business Day Convention [] Following [X] Modified Following Business Days:New York and London Redemption:Not Applicable Redemption Date(s): Notice of Redemption: Repayment:Not Applicable Optional Repayment Date(s): Repayment Price: Original Issue Discount:Yes (short-term note) Specified Currency:U.S. dollars Minimum Denomination/Minimum Incremental Denomination:$1,000 and $1,000 increments thereafter If a Reopening Note, check [], and specify: Initial Interest Accrual Date:
